Citation Nr: 0612685	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  00-16 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include asthma and chronic obstructive pulmonary disease 
(COPD).


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1984 to 
February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

In January 2002, the Board denied the veteran's request to 
reopen his claim of entitlement to service connection for a 
respiratory disorder to include asthma and COPD.  That 
decision was appealed to the United States Court of Appeals 
for Veterans Claims (Court), and pursuant to a November 2002 
Joint Motion for Partial Remand and To Stay Further 
Proceedings, the Court issued an order in December 2002 
vacating the Board's January 2002 decision as to the 
respiratory disorder issue and remanding the case to the 
Board for readjudication consistent with the motion for 
remand.

In a July 2003 decision, the Board found that new and 
material evidence had been presented to reopen the veteran's 
claim of entitlement to service connection for a respiratory 
disorder, to include asthma and COPD.  At that time, the 
claim was remanded to the RO for additional development. 

In a July 2005 decision, the Board denied entitlement to 
service connection for a respiratory disorder, to include 
asthma and COPD.  That decision was appealed to the Court, 
and pursuant to a December 2005 Joint Motion for Remand, the 
Court issued an order in January 2006 vacating the Board's 
July 2005 decision as to the respiratory disorder issue and 
remanding the case to the Board for readjudication consistent 
with the motion for remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Historically, service medical records show that at induction 
in April 1984, the veteran denied having asthma, chronic or 
frequent colds, chronic cough, or shortness of breath.  His 
lungs and chest were noted to be "normal" on examination.  
In January 1986, the veteran reported having chest pain for 4 
months on deep respiration.  It was noted that he had a 
history of asthma.  An X-ray appeared within normal limits.  
The veteran was separated from service the next month.  

The veteran has admitted to having asthma prior to his entry 
into service.  The veteran reported a six year history of 
asthma in 1989 (March 1989 private medical report); veteran 
stated that he was on asthma medication before military 
service (veteran's September 1990 sworn testimony); veteran 
confirmed that he had asthma as a child (February 1992 report 
of VA examination); veteran stated that he had asthma in high 
school and was seen at Cook County Hospital, but that it went 
away before he entered military service (veteran's June 2000 
sworn testimony); veteran remembered that he had asthma as 
early as 8th grade in the 1970's and that he was hospitalized 
on two occasions before military service (August 2004 VA 
examination report).  There are no preservice medical 
records.  The veteran contends that the asthma worsened 
during service, to include as being worsened by secondhand 
smoke.  The RO should obtain all medical records of the 
veteran from Cook County Hospital dated earlier than 1984.

Post-service medical records include a June 2003 VA opinion, 
in which it was opined that the veteran's exposure to a large 
amount of secondhand smoke in the course of his basic 
training could have predisposed the veteran to asthma.  The 
records also include an August 2004 VA medical opinion in 
which the examiner opined that the veteran's asthma was in 
remission at the time he entered service and clinical data 
appeared to support the fact that the veteran had recurrence 
of his asthma toward the end of his military career, though 
he did not appear to have been exposed to more fumes or smoke 
than the average soldier.  The examiner stated that while the 
veteran's asthma may have been temporarily worsened during 
service, the examiner opined that it had not been permanently 
aggravated beyond its natural progression.

The Joint Motion for Remand stated that the current VA 
medical opinion, provided in an August 2004 examination 
report, which stated that the veteran's asthma was not 
permanently aggravated beyond its natural progression, in and 
of itself, was not sufficient to meet the "very demanding 
clear-and-unmistakable-evidence standard" required to rebut 
the second prong, the aggravation prong, of the presumption 
of soundness.  

In light of the Joint Motion for Remand, the Board finds that 
a more detailed medical opinion should be obtained.  The 
claims file should be provided to a VA physician and reviewed 
prior to the opinion being rendered.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should, with an appropriate 
signed release from the veteran, obtain 
all medical records of treatment and/or 
hospitalization of the veteran from Cook 
County Hospital dated from 1970 to 1984.  

2.  The claims file should be provided to 
a VA physician for a VA medical opinion.  
The claims file should be and reviewed 
prior to the opinion being rendered.  The 
physician should answer the following 
questions.  

(a) Were there any respiratory 
defects, infirmities, or disorders 
on the entrance examination when the 
veteran entered into service.  Even 
if there were no defects, 
infirmities, or disorders noted at 
entrance into service, the examiner 
should opine as to whether the 
veteran had a respiratory disability 
when he entered service.  Is so, the 
examiner should identify the 
specific respiratory disorder.  The 
full rationale should be provided.  

(b) If the veteran had a respiratory 
disability when he entered service, 
did that respiratory disability 
undergo a permanent increase in 
disability during service.  If so, 
was the increase in disability due 
to the natural progress of the 
disease.  The examiner should 
distinguish whether there was a 
permanent increase in disability or 
whether the veteran had a temporary 
or intermittent flare-up of 
preexisting respiratory disability.  
The examiner should specifically 
state whether the underlying 
condition, as contrasted with 
symptoms, worsened.  The examiner 
should consider the veteran's 
account of having been exposed to 
second-hand smoke in service.  The 
full rationale should be provided.  

(c) If the veteran did not have a 
respiratory disability when he 
entered service, the examiner should 
opine as to whether a respiratory 
disease or injury had its onset 
during service, taking into 
consideration the veteran's account 
of having been exposed to second-
hand smoke in service, and whether a 
current respiratory disorder is 
etiologically related to that 
inservice disease or injury.  The 
specific currently diagnosed 
respiratory disorder(s) should be 
identified.  The full rationale 
should be provided.  

If the examiner cannot respond to the 
inquiries without resort to speculation, 
he or she should so specify.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).

